Executive Version (12-19)








AMERICAN ASSETS TRUST, INC.


2011 EQUITY INCENTIVE AWARD PLAN


RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT


American Assets Trust, Inc., a Maryland corporation (the “Company”), pursuant to
its 2011 Equity Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”) the number of shares of the Company’s
Stock (the “Shares”) set forth below. This Restricted Stock award (the “Award”)
is subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Restricted
Stock Agreement”) and the Plan, which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Restricted Stock Agreement.


Participant:
[__________]
Grant Date:
[__________]
Grant Number:
[__________]                  
Maximum Number of Shares of Restricted Stock (“Maximum Shares”):


[__________]                     
Target Number of Shares of Restricted Stock (“Target Shares”):


[__________]                     
Vesting Schedule:
This Award shall vest in accordance with the vesting schedule set forth on
Exhibit C attached hereto.



By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement.
AMERICAN ASSETS TRUST, INC.
 
PARTICIPANT
By:
 
 
By:
 
 
Ernest Rady, Chairman/President/CEO
11455 El Camino Real, #200
San Diego, CA 92130
 
 


11455 El Camino Real, #200
San Diego, CA 92130















A-1



--------------------------------------------------------------------------------


Executive Version (12-19)




EXHIBIT A


TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, American
Assets Trust, Inc., a Maryland corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2011 Equity Incentive Award Plan (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.


ARTICLE I
ISSUANCE OF SHARES


1.1    Issuance of Shares. Pursuant to the Plan and subject to the terms and
conditions of this Agreement, effective on the Grant Date, the Company
irrevocably grants to Participant the number of shares of Stock set forth in the
Grant Notice (the “Shares”), in consideration of Participant’s employment with
or service to the Company, the Partnership or one of their Subsidiaries on or
before the Grant Date, for which the Administrator has determined Participant
has not been fully compensated, and the Administrator has determined that the
benefit received by the Company as a result of such employment or service has a
value that exceeds the aggregate par value of the Shares, which Shares, when
issued in accordance with the terms hereof, shall be fully paid and
nonassessable.
1.2    Issuance Mechanics. On the Grant Date, the Company shall issue the Shares
to Participant and shall (a) cause a stock certificate or certificates
representing the Shares to be registered in the name of Participant, or (b)
cause such Shares to be held in book entry form. If a stock certificate is
issued, it shall be delivered to and held in custody by the Company and shall
bear the restrictive legends required by Section 4.1 below. If the Shares are
held in book entry form, then such entry will reflect that the Shares are
subject to the restrictions of this Agreement. Participant’s execution of a
stock assignment in the form attached as Exhibit B to the Grant Notice (the
“Stock Assignment”) shall be a condition to the issuance of the Shares.
ARTICLE II
FORFEITURE AND TRANSFER RESTRICTIONS
2.1    Forfeiture Restriction. Subject to the provisions of Section 2.2 below,
in the event of Participant’s cessation of Service for any reason, including as
a result of Participant’s death or Disability, all of the Unreleased Shares (as
defined below) shall thereupon be forfeited immediately and without any further
action by the Company (the “Forfeiture Restriction”). Upon the occurrence of
such a forfeiture, the Company shall become the legal and beneficial owner of
the Unreleased Shares and all rights and interests therein or relating thereto,
and the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being forfeited by Participant. The Unreleased
Shares and Participant’s executed stock assignment in the form attached as
Exhibit B to the Grant Notice shall be held by the Company in accordance with
Section 2.4 until the Shares are forfeited as provided in this Section 2.1,
until such Unreleased Shares are fully released from the Forfeiture Restriction,
or until such time as this Agreement no longer is in effect. Participant hereby
authorizes and directs the Secretary of the Company, or such other person
designated by the Administrator, to transfer the Unreleased Shares which have
been forfeited pursuant to this Section 2.1 from Participant to the Company.


2.2    Release of Shares from Forfeiture Restriction. The Shares shall be
released from the Forfeiture Restriction in accordance with the vesting schedule
set forth in Exhibit C attached to the Grant Notice. Any of the Shares which,
from time to time, have not yet been released from the Forfeiture Restriction
are referred to herein as “Unreleased Shares.” As soon as administratively
practicable following the release of any Shares from the Forfeiture Restriction,
the Company shall, as applicable, either deliver to Participant the certificate
or certificates representing such Shares in the Company’s possession belonging
to Participant, or, if the Shares are held in book entry form, then


A-2



--------------------------------------------------------------------------------

Executive Version (12-19)




the Company shall remove the notations on the book form. Participant (or the
beneficiary or personal representative of Participant in the event of
Participant’s death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances as the Company or
its representatives deem necessary or advisable in connection with any such
delivery.


2.3    Transfer Restriction. No Unreleased Shares or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.


2.4    Escrow. The Unreleased Shares and Participant’s executed Stock Assignment
shall be held by the Company until the Shares are forfeited as provided in
Section 2.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect. In
such event, Participant shall not retain physical custody of any certificates
representing Unreleased Shares issued to Participant. Participant, by acceptance
of this Award, shall be deemed to appoint, and does so appoint, the Company and
each of its authorized representatives as Participant’s attorney(s)-in-fact to
effect any transfer of forfeited Unreleased Shares to the Company as may be
required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. The Company, or its designee, shall not be liable for any act it may
do or omit to do with respect to holding the Shares in escrow and while acting
in good faith and in the exercise of its judgment.


2.5    Rights as Stockholder. Except as otherwise provided herein, upon issuance
of the Shares by the Company, Participant shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.


2.6    Ownership Limit and REIT Status. The Forfeiture Restriction on the Shares
shall not lapse if the lapsing of such restrictions would likely result in any
of the following:    
(a)    a violation of the restrictions or limitations on ownership provided for
from time to time under the terms of the organizational documents of the
Company; or


(b)    income to the Company that could impair the Company’s status as a real
estate investment trust, within the meaning of Section 856 through 860 of the
Code.    
ARTICLE III
TAXATION REPRESENTATIONS


3.1    Tax Representation. Participant represents to the Company that
Participant has reviewed with his or her own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agree-ment. Participant is relying solely on such advisors
and not on any state-ments or represen-tations of the Company or any of its
agents. Participant understands that Participant (and not the Company) shall be
responsible for his or her own tax liability that may arise as a result of this
investment or the transactions contem-plated by this Agreement.
3.2    No 83(b) Election Without Administrator Consent. Participant covenants
that he or she will not make an election under Section 83(b) of the Code with
respect to the receipt of any of the Shares without the consent of the
Administrator, which the Administrator may grant or withhold in its sole
discretion.
3.3    Tax Withholding. Notwithstanding anything to the contrary in this
Agreement, the Company, the Partnership and their Subsidiaries shall be entitled
to require payment of any sums required by federal, state and local income and
employment or payroll tax law to be withheld with respect to the issuance,
lapsing of restrictions on or


A-3



--------------------------------------------------------------------------------

Executive Version (12-19)




sale of the Shares. The Company, the Partnership and their Subsidiaries may
withhold or the Participant may make such payment in one or more of the forms
specified below:
(a)     by cash or check made payable to the Company;


(b)     by the deduction of such amount from other compensation payable to
Participant;


(c)     with respect to any withholding taxes arising in connection with the
vesting of the Shares, and with the consent of the Administrator, through the
delivery of a notice that Participant has placed a market sell order with a
broker acceptable to the Company with respect to those Shares that are then
becoming vested and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company, the Partnership or any
Subsidiary with respect to which the withholding obligation arises in
satisfaction of such withholding taxes; provided that payment of such proceeds
is then made to the Company, the Partnership or the applicable Subsidiary at
such time as may be required by the Administrator, but in any event not later
the settlement of such;


(d)    with respect to any withholding taxes arising in connection with the
vesting of the Shares, and with the consent of the Administrator, by requesting
that the Company withhold a net number of vested Shares otherwise deliverable
pursuant to this Agreement having a then current Fair Market Value not exceeding
the amount necessary to satisfy the withholding obligation of the Company, the
Partnership and their Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state and local income tax and payroll tax
purposes;


(e)     with respect to any withholding taxes arising in connection with the
vesting of the Shares, and with the consent of the Administrator, by tendering
vested shares of Stock owned by Participant having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company, the Partnership and their Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state and local income tax
and payroll tax purposes; or


(f)     in any combination of the foregoing.


In the event Participant either (i) fails to provide timely payment of all sums
required pursuant to this Section 3.3 or (ii) fails to inform the Company as to
his or her intentions as to the method of payment of all sums required pursuant
to this Section 3.3 at least five (5) days prior to the date on with any tax
withholding obligation arises, the Company shall have the right and option, but
not the obligation, to treat either of such failures as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to clauses (c) or (d) above, at the Company’s option. The
Company shall not be obligated to deliver any stock certificate representing
vested Shares to Participant or Participant’s legal representative, or, if the
Shares are held in book entry form, to remove the notations on the book form,
unless and until Participant or Participant’s legal representative shall have
paid or otherwise satisfied in full the amount of all federal, state and local
taxes applicable to the taxable income of Participant resulting from the
issuance, lapsing of restrictions on or sale of the Shares.


In the event any tax withholding obligation arising in connection with the
Shares will be satisfied under clause (c) above, then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares of Stock from
those Shares that are then becoming vested as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the tax withholding
obligation and to remit the proceeds of such sale to the Company, the
Partnership or any Subsidiary with respect to which the withholding obligation
arises. Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this paragraph, including the transactions
described in the previous sentence, as applicable. The Company may refuse to
deliver any certificate representing the Shares to Participant or his or her
legal representative until the foregoing tax withholding obligations are
satisfied. In the event of any broker-assisted sale of shares of Stock in
connection with the payment of withholding taxes as provided in this Section
3.3: (i) any shares of Stock to be sold through a broker-assisted sale will be
sold on the day the tax withholding obligation arises or as soon thereafter as
practicable; (ii) such shares of Stock may be sold as part of a block trade with
other participants in the Plan in which all participants receive an average
price; (iii) Participant will be responsible for all broker’s fees and other
costs of sale, and Participant agrees


A-4



--------------------------------------------------------------------------------

Executive Version (12-19)




to indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (iv) to the extent the proceeds of such sale
exceed the applicable tax withholding obligation, the Company agrees to pay such
excess in cash to Participant as soon as reasonably practicable; (v) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(vi) in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, Participant agrees to pay immediately
upon demand to the Company, the Partnership or any Subsidiary with respect to
which the withholding obligation arises an amount in cash sufficient to satisfy
any remaining portion of the Company’s, the Partnership's or the applicable
Subsidiary’s withholding obligation.


ARTICLE IV
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS
4.1    Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and applicable state and federal corporate and securities
laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
4.2    Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Participant agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
4.3    Removal of Legend. After such time as the Forfeiture Restriction shall
have lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 4.1, and delivered to Participant. If the Shares
are held in book entry form, the Company shall cause any restrictions noted on
the book form to be removed.
ARTICLE V
MISCELLANEOUS
5.1    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
5.2    Entire Agreement; Enforcement of Rights. This Agreement and the Plan set
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.
5.3    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.


A-5



--------------------------------------------------------------------------------

Executive Version (12-19)




5.4    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail (with return receipt requested and received) or fax or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be
notified, if to the Company, at its principal offices, and if to Participant, at
Participant’s address, electronic mail address or fax number in the Company’s
employee records or as subsequently modified by written notice.
5.5    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
5.6    Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The Company may assign its rights under this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company without
the prior written consent of Participant. The rights and obligations of
Participant under this Agreement may only be assigned with the prior written
consent of the Company.
5.7    Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.


5.8    Electronic Signature. Company and Participant consent to the use of
electronic signatures on this Agreement and all documents relating to this
Agreement. Company and Participant agree that any electronic signatures
appearing on this Agreement are the same as handwritten signatures for the
purposes of validity, enforceability and admissibility, and shall, for all
purposes of this Amendment and applicable law, be deemed to be “written” or “in
writing,” to have been executed, and to constitute an original written record
when printed, and shall be fully admissible in any legal proceeding. For
purposes hereof, “electronic signature” shall have the meaning set forth in the
Uniform Electronic Transactions Act, as the same may be amended from time to
time.
5.9    No Right to Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE LAPSING OF THE FORFEITURE RESTRICTION PURSUANT TO SECTION 2.1 HEREOF IS
EARNED ONLY BY CONTINUING SERVICE TO THE COMPANY, THE PARTNERSHIP OR ONE OF
THEIR SUBSIDIARIES AS AN “AT WILL” EMPLOYEE OR CONSULTANT OF THE COMPANY, THE
PARTNERSHIP OR ONE OF THEIR SUBSIDIARIES OR AN INDEPENDENT DIRECTOR OF THE
COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER).
THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE RESTRICTION SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR INDEPENDENT DIRECTOR FOR SUCH PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE COMPANY’S, THE
PARTNERSHIP’S OR ANY OF THEIR SUBSIDIARIES’ RIGHT TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.




A-6



--------------------------------------------------------------------------------


Executive Version (12-19)




EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
STOCK ASSIGNMENT






FOR VALUE RECEIVED, the undersigned, _________, hereby sells, assigns and
transfers unto AMERICAN ASSETS TRUST, INC., a Maryland corporation, __________
shares of the Common Stock of AMERICAN ASSETS TRUST, INC., a Maryland
corporation, standing in its name of the books of said corporation represented
by Certificate No. __________ herewith and do hereby irrevocably constitute and
appoint ___________________ to transfer the said stock on the books of the
within named corporation with full power of substitution in the premises.
This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between AMERICAN ASSETS
TRUST, INC. and the undersigned dated December __, 2019.




Dated: _______________, ________            ______________________________
__________
















































INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Restricted Stock Award Grant Notice
and Restricted Stock Award Agreement, without requiring additional signatures on
the part of the stockholder.




B-1



--------------------------------------------------------------------------------


Executive Version (12-19)




EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
VESTING SCHEDULE
Capitalized terms used in this Exhibit C and not defined in Section 3 below
shall have the meanings given them in the Agreement to which this Exhibit C is
attached.
1.Performance Vesting. Subject to clauses (b), (c) and (d) and Section 2 below,
the Shares shall vest based on the Company’s Relative TSR Performance (as
defined below) for the Performance Periods. Subject to clauses (c) and (d)
below, with respect to each Performance Period, Participant must continue to be
an Employee, Independent Director or Consultant on the applicable Measurement
Date in order to be eligible to vest in the Shares pursuant to this Section 1.


(a)Performance Vesting. For each of the Performance Periods, such number of
Shares shall vest on the applicable Determination Date based on the Company's
Relative TSR Performance for such Performance Period as is determined by
multiplying (i) the Target Shares set forth in the Grant Notice, by (ii)
one-third (1/3), by (iii) the TSR Performance Multiplier (as determined below)
for such Performance Period (rounded to the nearest whole Share). The “TSR
Performance Multiplier” means, for each Performance Period, the performance
multiplier determined pursuant to the chart below based on the Company’s
Relative TSR Performance relative to the Index for such Performance Period. If
the Company achieves a Relative TSR Performance that falls between the foregoing
levels, the TSR Performance Multiplier will be determined by linear
interpolation between the applicable levels.
Relative TSR Performance Relative to the Index for the Performance Period
TSR Performance Multiplier
+500 bps and above
150%
+400 bps
140%
+300 bps
130%
+200 bps
120%
+100 bps
110%
0 bps
100%
-100 bps
90%
-200 bps
80%
-300 bps
70%
-400 bps
60%
-499 bps
50%
-500 bps and below
Up to 50% as determined by the Administrator in its reasonable discretion based
on the Administrator's qualitative assessment of overall Company and Participant
performance during the Performance Period



The Administrator retains the discretion to adjust the TSR Performance
Multiplier to address events or circumstances that are extraordinary or unusual
in nature or infrequent in occurrence or that otherwise have an unintended
effect on the calculation of the TSR Performance Multiplier.


(b)    Effect of a Change in Control Prior to Final Measurement Date. In the
event of a Change in Control prior to the Final Measurement Date, the number of
Shares in which Participant shall be eligible to vest pursuant to this Award
following the date of such Change in Control (the “Vesting Eligible Shares”)
shall be equal to (i) the Maximum Shares set forth in the Grant Notice,
multiplied by (ii) one-third (1/3), multiplied by (iii) the number of
Performance Periods that have not yet been completed prior to the date of such
Change in Control. The Vesting Eligible


C-1-1



--------------------------------------------------------------------------------

Executive Version (12-19)




Shares will continue to vest in equal installments on each Measurement Date
occurring following the Change in Control, subject to Participant's continued
status as an Employee, Independent Director or Consultant on the applicable
Measurement Date; provided, however, that in the event of Participant’s
Qualifying Termination (as defined below) or termination as a result of death or
Disability (as defined below) following the date of a Change in Control, all of
the Vesting Eligible Shares shall vest as of the date of termination. In
addition, if a Change in Control occurs following the occurrence of a
Measurement Date but prior to the corresponding Determination Date, Participant
shall vest on the date of such Change in Control in such number of Shares as is
determined pursuant to this Section 1 for such completed Performance Period.
(c)    Effect of Termination Due to Death or Disability Prior to Final
Measurement Date and Prior to a Change in Control. In the event of Participant’s
termination of Service as a result of his or her death or Disability prior to
the Final Measurement Date and prior to a Change in Control, on the date of
Participant's termination of Service, Participant shall vest in such number of
Shares as is equal to (i) the Maximum Shares set forth in the Grant Notice,
multiplied by (ii) one-third (1/3), multiplied by (iii) the number of
Performance Periods that have not yet been completed prior to the date of such
termination of Service. In addition, if Participant’s termination of Service as
a result of his or her death or Disability occurs following the occurrence of
any Measurement Date but prior to the corresponding Determination Date,
Participant shall also remain eligible to vest on such Determination Date in
such number of Shares as is determined pursuant to this Section 1 for such
completed Performance Period.
(d)    Effect of a Qualifying Termination Prior to Final Measurement Date and
Prior to a Change in Control. In the event of Participant’s Qualifying
Termination prior to the Final Measurement Date and prior to a Change in
Control, on the date of Participant's termination of Service, Participant shall
vest in such number of Shares as is equal to (i) the Maximum Shares set forth in
the Grant Notice, multiplied by (ii) one-third (1/3), multiplied by (iii) the
number of Performance Periods that have not yet been completed prior to the date
of such termination of Service. In addition, if Participant’s Qualifying
Termination occurs following the occurrence of any Measurement Date but prior to
the corresponding Determination Date, Participant shall also remain eligible to
vest on such Determination Date in such number of Shares as is determined
pursuant to this Section 1 for such completed Performance Period.


(e)    Maximum Shares. In no event shall a number of Shares greater than the
Maximum Shares set forth in the Grant Notice vest pursuant to this Exhibit C.


2.    Forfeiture. Any Unreleased Shares which do not vest pursuant to Section 1
above (or which are no longer eligible to vest pursuant to this Exhibit C for
any future Performance Period after the completion of a Performance Period as a
result of the TSR Performance Multiplier for such Performance Period being less
than 150%) shall automatically and without further action be cancelled and
forfeited by Participant, and Participant shall have no further right or
interest in or with respect to such Unreleased Shares. In addition, in the event
that Participant’s employment is terminated for any reason (other than as a
result of his or her Qualifying Termination, Disability or death) prior to the
Measurement Date for a Performance Period, then the remaining Unreleased Shares
as of the date of such termination that would have been eligible to vest with
respect to such Performance Period that has not yet been completed shall
automatically and without further action be cancelled and forfeited by
Participant, and Participant shall have no further right or interest in or with
respect to such remaining Unreleased Shares.


3.    Interaction with Employment Agreement. Notwithstanding anything to the
contrary in the Employment Agreement (as defined below), the accelerated vesting
of the Shares in the event of a Change in Control or Participant’s termination
of Service by reason of death, Disability or a Qualifying Termination shall be
governed by the terms of this Agreement and not the provisions of the Employment
Agreement.
4.    Definitions. For purposes of this Exhibit C, the following terms shall
have the meanings given below:
(a)“Beginning Market Value” means, for each Performance Period, the Market Value
on the first day of such Performance Period.


C-2



--------------------------------------------------------------------------------

Executive Version (12-19)




(b)“Index” means the Bloomberg Shopping Center REIT Index, or, in the event such
index is discontinued, such index’s methodology is significantly changed or such
index no longer presents as a proper comparison to the Company, a comparable
index selected by the Administrator in good faith.


(c)“Index TSR” means the compounded annual total shareholder return for the
Index for a Performance Period (and, for the avoidance of doubt, assuming the
reinvestment of all dividends).


(d)“Company TSR” means the Company’s compounded annual total shareholder return
for a Performance Period calculated in accordance with the total shareholder
return calculation methodology used in the Index (and, for the avoidance of
doubt, assuming the reinvestment of all dividends paid on a share of Stock);
provided, however, that for purposes of calculating the Company’s TSR for a
Performance Period, the share price on the first day of the Performance Period
shall be equal to the Beginning Market Value and the share price on the last day
of the Performance Period shall be the Ending Market Value.


(e)“Determination Date” means, for each Performance Period, the date on which
the Administrator certifies in writing the TSR Performance Multiplier for such
Performance Period. The Determination Date will occur within ten (10) days
following the applicable Measurement Date; provided that if a Change in Control
occurs following a Measurement Date but prior to the occurrence of the
Determination Date for the completed Performance Period, the Determination Date
for such completed Performance Period shall occur in no event later than the
date of such Change in Control.


(f)“Disability” shall have the meaning given to such term in the Employment
Agreement.


(g)“Employment Agreement” means that certain Amended and Restated Employment
Agreement between the Company and Participant effective as of March 25, 2014.


(h)“Ending Market Value” means, for each Performance Period, the Market Value on
the Measurement Date for such Performance Period.


(i)
“Final Measurement Date” means November 30, 2022.



(j)“First Performance Period” means the period beginning on December 1, 2019 and
ending on the Measurement Date occurring on November 30, 2020.


(k)“Market Value” means the closing price per share of Stock for the date of
determination as reported by the NYSE or such other authoritative source as the
Administrator may determine.


(l)“Measurement Date” means each of November 30, 2020, 2021 and 2022, or, if any
such date is not a trading day, the immediately preceding trading day.


(m)“Performance Periods” means each of the First Performance Period, the Second
Performance Period and the Third Performance Period.


(n)“Qualifying Termination” means (i) a termination of Participant's employment
by the Company without Cause (as defined in the Employment Agreement) (and other
than by reason of Participant’s death or Disability), or (ii) a termination of
Participant's employment by Participant for Good Reason (as defined in the
Employment Agreement).


(o)“Relative TSR Performance” means the Company TSR less the Index TSR, in each
case for the applicable Performance Period, expressed in basis points.


(p)“Second Performance Period” means the period beginning on December 1, 2019
and ending on the Measurement Date occurring on November 30, 2021.


C-3



--------------------------------------------------------------------------------

Executive Version (12-19)






(q)“Third Performance Period” means the period beginning on December 1, 2019 and
ending on the Measurement Date occurring on November 30, 2022.






C-4

